DETAILED ACTION
This Non-final action is responsive to communications: 07/05/2022. 
Application was filed on 01/04/2021.
Claims 1-16 are pending. Claim 1 is independent.

Election/Restrictions
Applicant’s election without traverse of claims 1-16 (Species I) in the reply filed on 07/05/2022 is acknowledged. Claims 17-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed. Claims 1-16 are pending in the application.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See ADS for domestic priority details 07/06/2020.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 01/04/2021, 04/06/2021, and 03/30/2022.  All IDS has been considered.

Specification Objections
6	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
10.	Claims 1-13  is/are rejected under 35 U.S.C. 103 as being obvious over Tran et al. (US 2019/0205729 A1). Further supported by Tran2 ( US 2018/0053560 A1) for limitation analysis.
Regarding independent claim 1, Tran teaches that  a non-volatile memory system (Fig. 7: 32 VMM), comprising: 

    PNG
    media_image1.png
    513
    822
    media_image1.png
    Greyscale

an array of non-volatile memory cells arranged in rows and columns (Fig. 7: 33 array, see para [0065]), 
each non-volatile memory cell  (e.g. Fig. 3: 310 or, Fig. 5: 510) comprising a source and a drain (e.g. Fig. 3: 16, 14. Limitation is further supported by AAPA Fig. 3-Fig. 7); 
a plurality of bit lines (Fig. 15: BL0…BL3), each of the plurality of bit lines coupled to the drain of each non- volatile memory cell in a column of non-volatile memory cells (See Fig. 15, see also e.g. Fig. 3, Fig. 5: BL); 
a source line coupled to the source of each non-volatile memory cell (See Fig. 15: SL0, SL1, see also e.g. Fig. 3, Fig. 5: SL); and 
an adaptive bias decoder (Fig. 7: 35, 34, 36 and associated circuitry) for providing a voltage to a control gate line (Fig. 7: CGx, see Fig. 16: CG) of the array during an operation (e.g. CG applied during program operation, see Fig. 16 range of CG levels used. The concept of adaptive bias decoder producing dynamic voltages for CG, SL is further supported by Tran2 Fig. 17, Fig. 12 associated disclosure), 
wherein the adaptive bias decoder adjusts the voltage provided to the control gate line (Fig. 16, TABLE No. 2 and TABLE No. 3 in combination suggests the limitation. See Fig. 16: Varying CG voltages and varying SL voltages during programming. See Further TABLE No. 2 and TABLE No. 3 for correlation between CG and SL biasing).  
Tran teaches correlation between CG potential vs. SL potential when TABLE No. 2 and TABLE No. 3 biasing during program is taken into consideration, see further in para [0053]:… the programming operation.. is done without the control gate bias, hence the program voltage on the source line is higher to compensate for lack of control gate bias…”. Para [0052] – para [0055] suggest when CG is increased SL is voltage is decreased during programming. Tran also teaches VMM flash memory cells are operated in linear region of I-V curve and constant Ids/ Isource is needed for neural calculation using weights. Given the facts above, it is ideal that the difference between a control gate line and a source line will change adaptively to maintain the cell or bitline current at a constant level. The voltage on CG will be adaptively increased as a function of source line voltage to compensate for different effects from source voltage changes. 
Even though Tran teaches the above facts suggesting the limitation, Tran is silent with respect to -  method of using the apparatus where adaptive bias decoder adjusts control gate voltage in response to changes in  voltage of the source line.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tran such that the apparatus where adaptive bias decoder adjusts control gate voltage in response to changes in  voltage of the source line in order to “optimize power consumption” (Tran para [0011]).
Regarding claim 2, Tran teaches the non-volatile memory system of claim 1, further comprising a plurality of pull down bit lines (see Fig. 13: reference bit lines), each of the plurality of pull down bit lines coupling a row (Fig. 13 and para [0069]: connection to WL’s) of non- volatile memory cells to a pull down node (see Fig. 13: VBLR transistors and connected pull down nodes).
Regarding claim 3, Tran teaches the non-volatile memory system of claim 1, wherein the operation is a program operation (see Fig. 16 program operation).
Regarding claim 4, Tran teaches the non-volatile memory system of claim 3, wherein the adaptive bias decoder adjusts the voltage provided to the source line in response to changes in temperature (in context of para [0084]-para [0087]: memory cells operated in linear region of I-V curve and constant Ids or Iout is maintained. Ids or Iout is function of temperature according to equations shown in the above paras and as known to ordinary skill in the art. Thus voltage adjustment is needed to maintain constant current when temperature shift happens without the use of PVT circuit discussed in para [0099]).
Regarding claim 5, Tran teaches the non-volatile memory system of claim 1, wherein the adaptive bias decoder adjusts the voltage provided to the source line in response to changes in temperature (in context of para [0084]-para [0087]: memory cells operated in linear region of I-V curve and constant Ids or Iout is Ideal. Ids or Iout is function of temperature according to equations shown in the above paras and as known to ordinary skill in the art. Thus voltage adjustment on both CG and SL is needed to maintain constant current when temperature shift happens).
Regarding claim 6, Tran teaches the non-volatile memory system of claim 1, wherein the adaptive bias decoder (adjustable summer circuit is part of biasing circuitry, see e.g. Fig. 29 architecture) comprises a resistor (Fig. 29: 2908) comprising a first end and a second end, 
the first end coupled to an adjustable current source (Fig. 29: 2905, 2906) and the second end coupled to the source line (see Fig. 29: Vo is operably coupled to source line).
Regarding claim 7, Tran teaches the non-volatile memory system of claim 6, wherein the adaptive bias decoder (adjustable summer circuit is part of biasing circuitry, see e.g. Fig. 20 architecture) further comprises a regulator (Fig. 20: 2001) coupled to the first end of the resistor (operably coupled to 2003, see Fig. 20).
Regarding claim 8, Tran teaches the non-volatile memory system of claim 1, wherein the adaptive bias decoder adjusts the voltage provided to the control gate line based on (based on as in a broad correlation) a function performed on characterization data (see para [0098], para [0099]: replica transistor employed in summing and biasing which is based on characterization data).
Regarding claim 9, Tran teaches the non-volatile memory system of claim 1, wherein the adaptive bias decoder adjusts the voltage provided to the control gate line based on source line voltage changes (see claim 1 rejection analysis).
Regarding claim 10, Tran teaches the non-volatile memory system of claim 1, wherein the adaptive bias decoder adjusts the voltage provided to the control gate line based on body effect change (Fig. 3, Fig. 5 cell structure in context of para [0084]-para [0087]: memory cells operated in linear region of I-V curve and constant Ids or Iout is maintained. Ids or Iout is function of body effect as known to ordinary skill in the art. Thus voltage adjustment is needed to maintain constant current when temperature shift happens)
Regarding claim 11, Tran teaches the non-volatile memory system of claim 1, wherein the adaptive bias decoder comprises an adjustable current source (Fig. 29: 2905, 2906)  and an adjustable resistor (Fig. 20: 2003. See also Fig. 27, Fig. 28).
Regarding claim 12, Tran teaches the non-volatile memory system of claim 1, wherein the adaptive bias decoder comprises an operational amplifier (Fig. 20: 2001) and one or more adjustable resistors (Fig. 29: 2908, see also Fig. 20, Fig. 27-Fig. 29).
Regarding claim 13, Tran teaches the non-volatile memory system of claim 1, wherein the adaptive bias circuit decoder further comprises a digital-to-analog converter (para [0067]: “digital-to-analog converter”) for converting a digital input to an analog signal applied to the control gate line (Fig. 8: 31, para [0067]).

11.	Claims 14-16  is/are rejected under 35 U.S.C. 103 as being obvious over Tran et al. (US 2019/0205729 A1), in view of Tran3 (US 20210280240 A1) or, Tran4 (US 20200342938 A1)
Regarding claim 14, Tran teaches the non-volatile memory system of claim 13. Tran is silent with respect to remaining provisions of this claim.
Trans 3 or Tran 4 teaches wherein the adaptive bias decoder further comprises an analog-to-digital for converting an array output current to digital output bits (Tran3, para [0148], Fig. 24 or,  Tran4 para [0152], Fig. 33). 
Tran, Tran3, Tran4 are in analogous field of art of VMM array and compute mechanism.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tran3 or, Tran4 into the teachings of Tran such that VMM neuron apparatus with digital output functionality can be employed in order to have e.g. facial recognition application capability (Tran4 para [0082]).
Regarding claim 15, Tran, Tran3 (or Tran4) teach the non-volatile memory system of claim 1, wherein the adaptive bias decoder further comprises an output circuit for converting an array output to digital output bits. (see claim 14 analysis)
Regarding claim 16, Tran, Tran3 (or Tran4) teach the non-volatile memory system of claim 1, wherein the adaptive bias decoder further comprises an analog-to-digital for converting an array output current to digital output bits. (see claim 14 analysis)

12.  ADDITIONAL REJECTION is being imposed based on Taiwanese Office Action dated March 14, 2022 corresponding to the counterpart Taiwanese Patent Application No. 110118463. Report available in IDS submitted 03/30/2022.

13.	Claims 1-16  is/are rejected under 35 U.S.C. 103 as being obvious over 
EP 1866932B1.
Claims 1-16 are obvious over EP 1866932B1 disclosure. See Figures 9-12, Paragraphs [0080] to [0107]). No analysis has been performed but see analysis shown in Taiwanese Office Action dated March 14, 2022.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Cernea (US 20060221693 A1): Fig. 1-Fig. 12 and associated disclosure
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825